Matter of Lucas v Murphy (2016 NY Slip Op 08523)





Matter of Lucas v Murphy


2016 NY Slip Op 08523


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-08615	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Mowngly Lucas, petitioner, 
vMartin Murphy, etc., respondent.


Mowngly Lucas, East Elmhurst, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Jonathan D. Conley of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Martin Murphy, a Justice of the Supreme Court, Kings County, to dismiss a criminal action entitled People v Lucas,  commenced in that court under Indictment No. 4635/16, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought  (see Matter of Legal Aid Soc. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., CHAMBERS, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court